Title: From George Washington to William Pearce, 2 March 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia March 2d 1794
          
          Your letter of the 25th Ulto, & Reports of the preceeding week, came to hand this
              day.
          Enclosed, agreeably to the promise contained in my last, I send you the copy of an
            advertisement which the Printers of Baltimore & George Town have been directed to
            publish four times; in each of their Gazettes; alternate weeks; that is—to insert it one
            Week & leave it out the next, until it has been four times published. The same you
            may cause to be done in Alexandria, and where else shall be thought proper: among these
            Port Tobacco may be a good place. To Leesburgh (to the care of Colo. Ball) I will have
            one sent.
          I recommend particular care of the youngest Jack, that he may be made to grow large: I
            do the same of the Mules (which Peter knows) allotted for my own driving. Do not stint
            them in their feed to accomplish these purposes.
          Let there be an exact account kept of all the Mares & Jenneys that go to the Jacks;
            and to which, as well those belonging to myself, as others: the same with respect to the
            horse; but suffer no Mares to be taken away before the money is paid, unless by those
            who live near you, and from whom you can receive it at any time. A Mr Prescot of Loudoun
            (or Fauquier) owes yet for last year, so does some others; and as no regular accts were
            kept of these things, the money will be lost; for which reason, except as above, let no
            Mares or Jennies be taken away without payment. After knowing these to be the terms on
            which the Jacks and horses cover, those who do not comply with them, mean not to pay at
            all, unless compelled: and to bring suits will not be agreeable.
          
          You would do well to shew the horse at Public places. April Court at Alexandria would
            be a proper time and place, as it happens on Easter Monday, when, probably, many people
            will be there.
          I find by Mr Lewis’s account, that the new Visto is opened much farther than I had the
            least intention to do. I had no idea of extending it farther than the other was; at no
            rate beyond Muddy hole Branch. Cease opening it any further until I can see it, &
            let me know how far it is got, and what has been done with the Wood that was cut down in
            its course?
          Buy as much good Oznabrigs in Alexandria as will enable the Gardeners wife to proceed
            in making linnen clothes for the Negros; and let me know on what terms you can get a
            full supply, that I may Judge whether it would be best to get the whole quantity there;
            or send it from hence. To know the width of the linnen, & if possible to obtain a
            sample of it, would enable me to decide with more accuracy.
          The price of Midlings & Ship stuff in Alexandria is greatly below the selling price
            in this market; especially the first, which is 5½ dollars the barrel of 196 lbs.—&
            the latter, from a dollar & half to two dollars pr hundred—but as these articles
            never are as high there as here, you must enquire the most favorable season to dispose
            of them, and do it to the best advantage. Keep me informed from time to time of the
            prices of Superfine & fine flour, that I may know when to strike, for mine; and ask
            the Miller why he does not, as usual, note in his weekly returns the number of barrels
            he has packed of all the different kinds.
          I forgot to observe to you in time, that if all the fields,
            intended for Crops this year could not be flushed up in due season, to let those
            intended for Corn be left to the last & listed only, rather than the whole work of the spring should be retarded, and
            the Crops put in late; in order to flush up the whole. You must
            act in this respect now from circumstances, & your own view of things. Had the
            ground been broke up in the fall, the amelioration it would have received from the
            frosts of the winter would have been of infinite service. Now, except the work is
            forwarded by it; I do not believe the Corn will receive any benefit from a flush
              plowing. I wish you well and am Your friend
          
            Go: Washington
          
          
            P.S. How does the drilled wheat look?
          
         